DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is a continuous run-on paragraph. “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).” Therefore new limitations/ideas should be separated by a new line and indentation in this claim to improve readability and comprehension of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Applicant should attempt to remove narrative language and replace with clear and concise positive claim language.
With regard to claims 1-18, in claim 1, in lines 8-11 the narrative limitation “the short path evaporator (1) comprising the evaporator pipe (10) formed by an outer pipe (102) and an inner pipe (100) which, leaving the interspace (101), is disposed within the outer pipe (102)” leads to uncertainty as to where exactly “the interspace (101)” is positioned in relation to the other claim limitations and needs clarification to clearly set forth where it is located by removing narrative claim language.
With regard to claims 1-18, in claim 1, in lines 11-12, the narrative limitation “which are fixed at ends in a sealing manner between two flange plates (14,15) clamped together” leads to uncertainty as to what is “fixed at ends” and “clamped together”, and needs clarification to clearly set forth where it is located by removing narrative claim language.
With regard to claims 1-18, in claim 1, in lines 13-16, the narrative limitation “which  communicate with the interior of the inner pipe (100), formed in the flange plates (14, 15), as well as inlet and outlet channels (156, 146) for supplying and discharging the heating medium, which communicate with the interspace (101)” leads to uncertainty as to what is “formed in flange plate” and what “as well as” is specifically further limiting, and needs clarification to clearly set forth where it is located by removing narrative claim language.
With regard to claim 2, the limitations “one flange plate (14)” and “the other flange plate (15)” is confusing whether these are referring to new flange plate because antecedence terminology is not utilized, the narrative language should be addressed by recite “the flange plate (14)” and “the flange plate (15)”.
With regard to claim 9, the “and/or” limitation and double use of (131) for “a vacuum connection” and “the outlet” is confusing and makes the metes and bounds of the claimed limitation unascertainable; additionally “the outlet (131)” lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Consilius (DE 10024418 A1, with references made to abstract, Figs and Espacenet Machine Translation of DE 10024418A1 Obtained 24 March 2021, attached) taken in combination with Ito et al (US 2008/0230366).
Concerning claim 1, Consilius teaches a short path evaporator 1 comprising a hollow cylindrical condenser body 2 into which a condenser can slide 3, a rotor body 5 with wipers 6 is arranged between a vaporizer 4 that is an outer cylinder 4 and the condenser body surface 2 which is the inner surface thereby forming a space in between (equated with evaporator pipe (10)), the evaporator 1 having upper flange plate 7 and lower flange plate 19, with inlet channel 8 formed in upper flange plate and outlet channel 18 formed in lower flange plate 19 for outlet of concentrate, and outlet for distillate 14 accumulating on condenser body 2 (see Fig 1 and p8-9:[0043-0046], p13:L509-523).
However Consilius does not teach wherein the short path evaporator has heateable double walled evaporator pipe with interspace formed by outer pipe and inner pipe, having inlet and outlet channels for supplying and discharging a heating medium to and from the interspace.
Ito teaches a liquid condenser associated with a liquid condensation system (see title, abstract), Ito teaches wherein the design of condenser 10 is double walled with upper lid 12 and lower lid 13 flanges, attached to pipe-shaped outer pipe 11 (see Figs 2-3, [0046]), inside condenser 10 is formed cylindrical space 41 (i.e. interspace) that extends the outer circumferential distance of condenser 10 wherein warm water supply pipe 14 and warm water discharge pipe 15 are in communication with the interspace to supply and remove heating medium to allow controlled heating of the interspace in the condenser system (see Figs 2-3, [0053-0054]), Ito teaches the design heats liquid in a short time period [0009].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Consilius to modify the short path evaporator has heateable double walled evaporator pipe with interspace formed by outer pipe and inner pipe, having inlet and outlet channels for supplying and discharging a heating medium to and from the interspace as taught by Ito because Ito teaches the design achieves controlled heating and condensation in a short time period which is desirable to the skilled artisan modifying the short path design of Consilius.
With regard to claim 2, Consilius as set forth above teaches the evaporator 1 having upper flange plate 7 and lower flange plate 19, with inlet channel 8 formed in upper flange plate and outlet channel 18 formed in lower flange plate 19 for outlet of concentrate, and outlet for distillate 14 accumulating on condenser body 2 (see Fig 1 and p8-9:[0043-0046], p13:L509-523), however does not teach the outlet channel/inlet channel for heating medium located in flange plate. However the skilled artisan in light of modifying Consilius in view of Ito, would be expected to experiment through design choice and routine experimentation to arrive at locations of the heating medium inlets and outlets and locating in the flange plate would be standard constructional design for the skilled artisan.
With regard to claim 3, Ito teaches wherein the sealing plate 11/12 of the condenser 11 are formed with grooves into which sealing rings 31 are insert to ensure assembly and sealing of the apparatus (see Fig 3, [0051-0054]), therefore the skilled artisan would be motivated to include grooves for sealing rings as taught by Ito in the system of Consilius to ensure sealing and tight fit.
With regard to claim 4, the position of the inlet and outlet channels relative to one another would be constructional design choice through routine experimentation for the skilled artisan to arrive at parallel configurations would be mere configurational changes to allow connections for inlet and outlet materials in the connections. 
With regard to claim 5, in modified Consilius the inner and outer pipes are formed cylindrically and disposed concentrically within one another.
With regard to claims 6, Consilius shows upper flange plate 7 comprises bore hole for rotary drive unit 13 of drive system (Fig 1).
With regard to claim 7, Consilius shows lower flange plate 19 comprises bore hole for condenser 3 to be inserted through (Fig 1).
With regard to claim 8, in modified Consilius the lower flange plate 19, on the side thereof facing away from the evaporator pipe 1, would be connected connected in a sealing manner (with sealing rings, as taught by Ito) to a bottom connection piece 16 from which the condenser 3 protrudes (see Fig 1 of Consilius, showing protruding condenser associated with a bottom extension connection piece, near ref character 16, [0047]).
With regard to claim 9, Consilius teaches bottom connection piece 16 is provided with distillate outlet 14 and vacuum nozzle 22 for generating negative pressure (see Fig 1, [0046-0048])
With regard to claim 10, Consilius teaches the construction is of sheet metal [0030], which to the skilled artisan would be obvious to select stainless steel as the sheet metal because it was common knowledge that stainless steel was a well known material of construction and selection as a sheet metal due to its stain resistant/fouling resistance.
With regard to claim 11, Ito teaches wherein the sealing plate 11/12 of the condenser 11 are formed with grooves into which sealing rings 31 are insert to ensure assembly and sealing of the apparatus (see Fig 3, [0051-0054]), therefore the skilled artisan would be motivated to include grooves for sealing rings as taught by Ito in the system of Consilius to ensure sealing and tight fit.
With regard to claim 12, the position of the inlet and outlet channels relative to one another would be constructional design choice through routine experimentation for the skilled artisan to arrive at parallel configurations would be mere configurational changes to allow connections for inlet and outlet materials in the connections. 
With regard to claim 13, in modified Consilius the inner and outer pipes are formed cylindrically and disposed concentrically within one another.
With regard to claims 14, Consilius shows upper flange plate 7 comprises bore hole for rotary drive unit 13 of drive system (Fig 1).
With regard to claim 15, Consilius shows lower flange plate 19 comprises bore hole for condenser 3 to be inserted through (Fig 1).
With regard to claim 16, in modified Consilius the lower flange plate 19, on the side thereof facing away from the evaporator pipe 1, would be connected connected in a sealing manner (with sealing rings, as taught by Ito) to a bottom connection piece 16 from which the condenser 3 protrudes (see Fig 1 of Consilius, showing protruding condenser associated with a bottom extension connection piece, near ref character 16, [0047]).
With regard to claim 17, Consilius teaches bottom connection piece 16 is provided with distillate outlet 14 and vacuum nozzle 22 for generating negative pressure (see Fig 1, [0046-0048])
With regard to claim 18, Consilius teaches the construction is of sheet metal [0030], which to the skilled artisan would be obvious to select stainless steel as the sheet metal because it was common knowledge that stainless steel was a well known material of construction and selection as a sheet metal due to its stain resistant/fouling resistance.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naef et al (US 2019/0247823) teaches a dual walled jacket heated evaporator. Astoria et al (US 2014/0106310) teaches a dual walled wiped evaporator. Costa (US 7,422,663) teaches a concentric layered desalination evaporator condenser. Ijiri et al (US 6,627,047) teaches a cylindrical wiped evaporator. Smith (US 3,020,211) teaches a cylindrical wiped evaporator. Widmer (US 3,695,327) teaches a cylindrical wiped evaporator. Zahm (US 2,546,381) teaches a cylindrical wiped evaporator. Buchi et al (US 3,292,683) teaches a cylindrical wiped evaporator. Baird (US 4,093,479) teaches a cylindrical wiped evaporator. Zebuhr (US 2015/0075967, US 8,858,758) teaches a cylindrical concentric rings wiped evaporator condenser. Fujii et al (US 4,361,462) teaches a cylindrical wiped evaporator. Watt (US 3,274,076) teaches a cylindrical wiped evaporator. .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772